       Case: 1:19-cv-01710-JDG Doc #: 35 Filed: 04/23/20 1 of 3. PageID #: 182




                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRCT OF OHIO
                                     EASTERN DIVISION

 MELVIN MARINKOVIC,                                  )   CASE NO. 1:19-CV-01710-JDG
                                                     )
                Plaintiff,                           )
                                                     )   MAGISTRATE JUDGE
         vs.                                         )   JONATHAN D. GREENBERG
                                                     )
 CANDICE HAZELWOOD,                                  )
                                                     )   MEMORANDUM OF OPINION &
                Defendant.                           )   ORDER
                                                     )
                                                     )


        This matter is before the Court on the pending Motion for Leave to Serve Additional Interrogatories.

(Doc. No. 25.) For the following reasons, the Court GRANTS IN PART and DENIES IN PART the motion.

                                  I.      Factual Background

        On March 5, 2020, Defendant filed a Motion for Leave to Serve Additional Interrogatories. (Doc.

No. 25.) Although the motion represented the proposed interrogatories were attached to the motion, the

proposed interrogatories were not filed with the Court at that time. (Id.) On March 17, 2020, Plaintiff filed

his opposition to the Motion for Leave to Serve Additional Interrogatories. (Doc. No. 28.) That same day,

Defendant filed her reply in support of her Motion for Leave to Serve Additional Interrogatories. (Doc. No.

29.)

        On April 2, 2020, the Court held a telephonic Case Management Conference, for which Plaintiff

failed to appear. (Doc. No. 30.) On April 3, 2020, the Court set a telephone conference regarding the

pending Motion for Leave to Serve Additional Interrogatories for April 13, 2020. (Non-document order

dated April 3, 2020.)



                                                 1
      Case: 1:19-cv-01710-JDG Doc #: 35 Filed: 04/23/20 2 of 3. PageID #: 183




       On April 13, 2020, the court held a telephonic conference with Plaintiff and Defendant. (Doc. No.

32.) During that conference, the Court ordered the Defendant to file a reply in support of the pending Motion

for Leave to Serve Additional Interrogatories that included the proposed interrogatories as an exhibit. (Id.)

The Court also denied Plaintiff’s oral motion for leave to file a sur-reply. (Id.)

       On April 15, 2020, Defendant filed her reply in support of the Motion for Leave to Serve Additional

Interrogatories, which included a copy of the proposed interrogatories, as ordered. (Doc. No. 33.)

       On April 20, 2020, Plaintiff filed his objection to the Court’s ruling to allow Defendant to file a reply

in support of her motion for leave. (Doc. No. 34.)

                                          II.     Analysis

       “As an initial matter, the Federal Rules of Civil Procedure were written to facilitate the discovery of

relevant evidence proportional to the needs of each case. Rule 26 authorizes relatively expansive discovery,

subject to the considerations set forth in Rule 26(b)(1). Further, a court has broad discretion over discovery

matters, Trepel v. Roadway Express, Inc., 194 F.3d 708 (6th Cir. 1999) . . . .” State Farm Mut. Auto. Ins.

Co. v. Pointe Physical Therapy, 255 F. Supp. 3d 700, 704 (E.D. Mich. 2017).

       As an initial matter, the Court OVERRULES Plaintiff’s objection to its order for Defendant to file

a reply that included the proposed interrogatories as an exhibit. 1 Suffice it to say, even giving Plaintiff the

benefit of the doubt that this was not an end-run around the Court’s denial of his motion for leave to file a

sur-reply, the supplemental reply filed by Defendant is largely duplicative of her original reply. The only

new information in the supplemental reply consists of the explanation of how Defendant counted the




1
 The Court denied Plaintiff’s oral motion to file a sur-reply, yet Plaintiff filed an “objection” that functions
as the sur-reply he was denied leave to file. Any further disregard of the orders of this Court by Plaintiff
will result in sanctions.
                                                 2
      Case: 1:19-cv-01710-JDG Doc #: 35 Filed: 04/23/20 3 of 3. PageID #: 184




subparts of certain interrogatories, which expands upon her rebuttal of the argument Plaintiff raised in his

opposition about the number of interrogatories served.

       Having reviewed the relevant filings and the proposed interrogatories, the Court DENIES

Defendant’s request to serve Interrogatory Nos. 8, 20, 21, 22, 23, 24, 27, and 31. Plaintiff need not answer

these interrogatories. However, the Court GRANTS the motion with respect to the other interrogatories.

Plaintiff shall timely respond to these interrogatories in accordance with the Federal Rules of Civil

Procedure and the local rules of this Court.

       IT IS SO ORDERED.



Date: April 23, 2020                                   s/ Jonathan Greenberg
                                                     Jonathan D. Greenberg
                                                     United States Magistrate Judge




                                                3
